Citation Nr: 0738245	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
mustard gas exposure, to include tuberculosis; pain and 
weakness in the arms, back and legs; loss of balance; loss of 
appetite and difficulty swallowing; and bleeding gums and an 
oral rash.

2.  Entitlement to special monthly pension based on the need 
for aid and attendance of another.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2001 and 
April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The veteran testified in June 2004 before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  During this hearing, the veteran withdrew her appeal 
concerning her claim for service connection for lung cancer 
with scars and nodules on the lungs as secondary to mustard 
gas exposure.

A motion to advance this case on docket was granted by the 
Board in January 2005.

This case was before the Board in February 2005, at which 
time the Board issued a decision dismissing the issue of 
service connection for lung cancer with scars and nodules on 
the lungs as secondary to mustard gas exposure, and denied 
the claim for the residuals of mustard gas exposure, to 
include tuberculosis; pain and weakness in the arms, back and 
legs; loss of balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral rash.

The veteran appealed the case to the U.S. Court of Appeals 
for Veterans Claims (hereinafter Court).  In May 2007, the 
Court issued a decision vacating and remanding that part of 
the Board's February 2005 decision which denied the claim for 
the residuals of mustard gas exposure, to include 
tuberculosis; pain and weakness in the arms, back and legs; 
loss of balance; loss of appetite and difficulty swallowing; 
and bleeding gums and an oral rash.  

The case is now again before the Board.

In February 2007, the veteran perfected her appeal as to the 
issue of entitlement to special monthly pension based on the 
need for aid and assistance of another.  The issues are thus 
characterized as framed on the first page of this decision.

In October 2007, the veteran and her representative submitted 
additional evidence in support of the veteran's claims for 
service connection for tuberculosis, for injury to the eyes 
and skin due to a broken syringe causing side-effects of 
anti-tuberculosis drugs, and a heart condition.

Service connection for tuberculosis as directly related to 
active service was previously denied by the RO.  The veteran 
appealed the decision to the Board.  In April 1980, the Board 
issued a decision also denying the claim.  The claim to 
reopen the previously denied claim for service connection for 
tuberculosis with new and material evidence, a claim for side 
effects of anti-tuberculosis drugs, and a heart condition are 
referred to the RO for appropriate action and adjudication.

The claim for the residuals of mustard gas exposure, to 
include tuberculosis; pain and weakness in the arms, back and 
legs; loss of balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral rash addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The medical evidence shows the veteran requires the regular 
aid and assistance of another to perform activities necessary 
for daily living.



CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
aid and attendance are met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b). The 
veteran will be considered in need of aid and attendance if 
she is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity. 38 C.F.R. § 3.351(c).

VA treatment records reflect that the veteran was 
institutionalized at a VA facility in October 2004 following 
a hip fracture.  At the time of the fracture, she was a 
resident at a VA domiciliary.  She returned to her home after 
the hip fracture healed.

In March 2005 the veteran's private treating physician 
submitted an Aid and Attendance examination report stating 
that the veteran could not leave home without assistance from 
another, but she was able to feed, bathe, dress and perform 
other activities of daily living without the assistance of 
another.  The physician qualified this statement, however, 
observing that she could not walk more than 30 feet, had 
difficulty with prolonged standing, and had limited ability 
to shower, clean, cook and perform house chores.  He opined 
that she needed someone to help with home activities, 
housework, cooking and to help her with personal hygiene.  

In October 2005, VA treatment records note that the veteran 
was having difficulty getting to appointments for monthly B-
12 injections.  The clinical social worker assessed her as 
needing assisted living level care, explaining that the 
veteran had sustained frequent falls resulting in two broken 
ribs, was not eating properly because she was unable to shop 
or stand long enough to cook a meal, and should not be 
driving-although she had driven herself to her appointment.  
It was further observed that the veteran was having great 
difficulty bathing and dressing and performing routine 
chores.  

In December 2005, VA treatment records show she broke her 
right patella and again required surgery.

The veteran has not asserted, nor does the evidence show, 
that she is currently living in a nursing home.  However, the 
evidence in this case clearly supports a finding that the 
veteran factually requires the aid and attendance of another 
under the criteria set for in 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to her 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made. The particular personal functions which the veteran is 
unable to perform should be considered in connection with her 
condition as a whole. It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require her to be in bed. They must be based on the 
actual requirements of personal assistance from others. 38 
C.F.R. § 3.352(a).

Upon review, the statement provided by the veteran's treating 
physician in March 2005 and the observations made by the 
clinical social worker in October 2005, along with treatment 
records detailing at least two falls with a broken hip and 
broken patella requiring surgery within a year, demonstrate 
that the veteran requires the factual aid and attendance of 
another to attend to her daily living activities and the care 
and assistance of another on a regular basis to protect her 
from hazards and dangers incident to her daily environment.


ORDER

Special monthly pension based on the need for aid and 
attendance of another is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

In its May 2007 decision, the Court directed the Board to 
provide an evidentiary basis for its finding that the veteran 
had not been exposed to mustard gas during her active 
service.   

Therefore, the case is REMANDED and we request the RO perform 
the following actions:

1.  Ensure that all appropriate VCAA 
notification is given the veteran and her 
representative concerning her claim for 
residuals of mustard gas exposure, to 
include tuberculosis; pain and weakness 
in the arms, back and legs; loss of 
balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral 
rash.  

2.  Obtain all identified private and VA 
medical treatment records.  Document 
negative responses, and inform the 
veteran and her representative so that 
she may make attempts to procure the 
records on her own.  

3.  Ensure that VA's review of mustard 
gas exposure databases includes all 
appropriate databases including, but not 
limited to, verification by the Advisory 
Committee of the Department of Defense 
(DOD), the Defense Manpower Data Center, 
and the Compensation and Pension 
Service's review of DOD Chemical Exposure 
Database.

In addition, specifically request that a 
search be conducted of records at the 
Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, 
Maryland.

Finally, request that the service 
department provide the training materials 
for the advanced combat training course 
during which time the veteran testified 
that she was exposed to the toxic gas.  
Ask the service department to verify what 
substance was used in training the 
veteran's particular class.

Document all negative responses and 
inform the veteran and her representative 
so that she may make attempts to procure 
the records on her own.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for residuals of mustard 
gas exposure, to include tuberculosis; 
pain and weakness in the arms, back and 
legs; loss of balance; loss of appetite 
and difficulty swallowing; and bleeding 
gums and an oral rash with application of 
all appropriate laws and regulations, 
including M21-1MR Manual Part IV, Subpart 
ii, Chapter 1, Section F (revised 
December 13, 2005) and consideration of 
any additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
her with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claim. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


